Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 1 of 26 PageID: 815



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     JAMES BURRESS, on behalf of
     himself and the putative              1:20-cv-15242
     class,

                    Plaintiffs,            OPINION

          v.

     FREEDOM MORTGAGE CORPORATION,

                    Defendant.


 APPEARANCES:

 DAVID J. DISABATO
 LISA R. CONSIDINE
 DiSABATO & CONSIDINE LLC
 196 SANTIAGO AVENUE
 RUTHERFORD, NEW JERSEY 07070

 ROBERT W. MURPHY (admitted pro hac vice)
 MURPHY LAW FIRM
 1212 SE 2ND AVENUE
 FORT LAUDERDALE, FLORIDA 33316

      On behalf of Plaintiff

 MARK E. DUCKSTEIN
 JOSHUA N. HOWLEY
 SILLS CUMMIS & GROSS P.C.
 ONE RIVERFRONT PLAZA
 1037 RAYMOND BOULEVARD
 NEWARK, NEW JERSEY 07102

      On behalf of Defendant

 HILLMAN, District Judge

      Plaintiff, James Burress, on behalf of himself and a

 putative class, claims that Defendant, Freedom Mortgage Company,

 violated Section 1683(f) of the Truth in Lending Act (“TILA”),
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 2 of 26 PageID: 816



 15 U.S.C. § 1601, et seq., when it sent him mortgage statements

 with two conflicting amounts due on the same statement. 1

 Presently before the Court is Defendant’s motion for summary

 judgement on the basis that Plaintiff’s TILA violation claim is

 barred by the applicable statute of limitations.          For the

 reasons expressed below, the Court will deny Defendant’s motion.

                                 BACKGROUND

      On September 29, 2014, Defendant agreed to make a loan to

 Plaintiff in the principal amount of $58,400.00, which was

 secured by a mortgage recorded against Plaintiff’s residence.

 Defendant sent Plaintiff monthly mortgage statements for payment

 due on the first of every month.

      Beginning in March 2019 and through November 2019,

 Plaintiff’s monthly statements began showing two different

 amounts as due.    The “amount due” printed at the top of the

 mortgage statement and explained in the body differed from the

 “amount due” written at the bottom.        For example, the March 2019

 monthly statement listed “$407.36” in the top right but showed

 “$414.72” in the pre-serrated bottom section meant for detaching




 1 Plaintiff’s original complaint asserted one count under the
 TILA. Plaintiff filed an amended complaint on January 13, 2021,
 which added claims under the Fair Credit Reporting Act, 15
 U.S.C. § 1681, et seq. (Counts Two and Three), and the Real
 Estate Settlement Procedures Act, 12 U.S.C. § 2601 (Count Four).
 Counts Two, Three, and Four were dismissed by a consent order
 filed by the parties on June 30, 2021. (ECF No. 52.)
                                      2
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 3 of 26 PageID: 817



 and mailing to Defendant.      Both amounts showed “04/01/2019” as

 the corresponding due date.      In the middle of the statement, in

 a section titled “Explanation of Amount Due,” “$407.36” is

 listed twice, which Defendant calculated by combining “$102.82”

 for “Principal,” “$197.44” for “Interest,” and “$107.10” for

 “Escrow/Impound (for Taxes and/or Insurance).”          No details were

 provided for how Defendant arrived at the higher amount of

 “$414.72” printed at the statement’s bottom.

      Each statement from March to November 2019 contained

 mismatched amounts, and they did not replicate each other.

 While “$407.36” appeared in the top section of all the

 statements, the number printed in the pre-serrated bottom

 section varied every month.      The November 2019 monthly

 statement, upon which Plaintiff’s TILA count is based, listed

 “$407.36” in the top right but showed “$417.60” in the pre-

 serrated bottom section meant for detaching and mailing to

 Defendant.    Both amounts showed “12/01/2019” as the

 corresponding due date.      In the middle of the statement, in a

 section titled “Explanation of Amount Due,” “$407.36” is listed

 twice, which Defendant calculated by combining “$106.04” for

 “Principal,” “$194.22” for “Interest,” and “$107.10” for

 “Escrow/Impound (for Taxes and/or Insurance).”          Again, no

 details were provided for how Defendant arrived at the higher



                                      3
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 4 of 26 PageID: 818



 amount of “$417.60” printed at the statement’s bottom.           (ECF 9

 at 18.)

      On June 8, 2020, Plaintiff sent a letter to Defendant

 requesting an explanation for the inconsistent statements.

 Defendant responded via letter dated July 13, 2020, claiming

 that the amounts listed on the statements “did not match . . .

 because of uncollected escrow amounts” stemming from a “January

 1[,] 2019 . . . escrow analysis . . . which resulted in a lower

 monthly payment.”     (ECF No. 16, “Exhibit L.”)

      According to the Defendant, underpayments by Plaintiff in

 February and March triggered the initial mismatched statements.

 (Id.)   Defendant claims that recoupment of those underpayments

 over the next several months led to the subsequent

 inconsistencies.     (Id.)

      Based on the statement dated “11/01/2019,” which disclosed

 different amounts as due, Plaintiff filed suit against Defendant

 on October 30, 2020.     By sending the defective statement,

 Plaintiff claims Defendant violated 5 U.S.C. § 1638(f) of TILA,

 which requires lenders and servicers to provide customers with

 accurate periodic statements, and is reflected in the

 implementing Federal Reserve Board Regulation Z:          12 C.F.R. §

 1026.41(c), which requires creditors or servicers to make

 periodic statements “clearly and conspicuously in writing . . .

 in a reasonably understandable form”; and § 1026.41(d), which

                                      4
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 5 of 26 PageID: 819



 requires that the creditor or servicer must provide a disclosure

 of the “amount due,” including the payment due date, the amount

 of any late payment fee, and the date upon which the fee will be

 imposed if payment has not been received together with the

 amount due. 2    Plaintiff claims that the inconsistent mortgage

 statements violate these provisions as the disclosure of

 inconsistent figures for the “amount due” places homeowners such

 as Plaintiff in the unenviable position of not knowing the

 correct amount required to keep the mortgage current.

      Plaintiff asserts that his suit is timely because TILA’s

 one-year statute of limitations attaches to each erroneous

 statement.      Because Plaintiff filed the present suit on October

 30, 2020, which was within one year of the receipt of a

 violative statement on November 1, 2019, Plaintiff argues that

 the Court should allow the suit to proceed.

      Defendant acknowledges sending Plaintiff mismatched

 statements but contends that the statute of limitations expired

 in March 2020, one year from Plaintiff’s receipt of the first

 defective statement in March 2019.        Defendant argues that

 because Plaintiff was on actual notice of the discrepancy in

 March 2019, the statute of limitations was not refreshed by the


 2 Under § 1026.41, the contents of the period statement for a
 mortgage are very detailed and specific. See 12 C.F.R. §
 1026.41(d) (Periodic statements for residential mortgage loans).


                                      5
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 6 of 26 PageID: 820



 issuance of each successive statement.        Defendant argues that

 Plaintiff’s TILA must therefore be dismissed.

                                 DISCUSSION

      A.    Subject matter jurisdiction

        This Court has jurisdiction over Plaintiff’s federal claim

 under 28 U.S.C. § 1331.

      B.    Summary Judgment Standard

      Summary judgment is appropriate where the Court is

 satisfied that the materials in the record, including

 depositions, documents, electronically stored information,

 affidavits or declarations, stipulations, admissions, or

 interrogatory answers, demonstrate that there is no genuine

 issue as to any material fact and that the moving party is

 entitled to a judgment as a matter of law.         Celotex Corp. v.

 Catrett, 477 U.S. 317, 330 (1986); Fed. R. Civ. P. 56(a).

      An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving

 party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).    A fact is “material” if, under the governing

 substantive law, a dispute about the fact might affect the

 outcome of the suit.     Id.   In considering a motion for summary

 judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence;

 instead, the non-moving party's evidence “is to be believed and

                                      6
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 7 of 26 PageID: 821



 all justifiable inferences are to be drawn in his favor.”

 Marino v. Industrial Crating Co., 358 F.3d 241, 247 (3d Cir.

 2004)(quoting Anderson, 477 U.S. at 255).

       Initially, the moving party has the burden of demonstrating

 the absence of a genuine issue of material fact.          Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986).        Once the moving party has

 met this burden, the nonmoving party must identify, by

 affidavits or otherwise, specific facts showing that there is a

 genuine issue for trial.      Id.   Thus, to withstand a properly

 supported motion for summary judgment, the nonmoving party must

 identify specific facts and affirmative evidence that contradict

 those offered by the moving party.        Anderson, 477 U.S. at 256-

 57.   A party opposing summary judgment must do more than just

 rest upon mere allegations, general denials, or vague

 statements.    Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

 2001).

       C.   Analysis

       TILA limits the time a person aggrieved under the Act may

 file suit.    TILA provides, “any action under this section may be

 brought . . . within one year from the date of the occurrence of

 the violation.”    15 U.S.C. § 1640(e).      The present case requires

 the Court to decide whether an “occurrence” in the context of

 the facts of this transaction means only the first alleged

 violation in a series, or if each violative instance in that

                                      7
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 8 of 26 PageID: 822



 series is considered its own “occurrence.” 3        That determination

 is dispositive of the issue of when the one-year statute of

 limitations begins to run.

      The parties present competing theories for applying 15

 U.S.C. § 1640(e) to the facts of this case.         Defendant argues

 that the statute of limitations begins at the initial alleged

 defective statement sent to Plaintiff.        According to Defendant,

 the statute of limitations does not refresh with any subsequent

 violations in the series because Plaintiff was on actual notice

 of a TILA violation upon receiving the initial problematic

 statement.    Therefore, Defendant contends that Plaintiff’s

 complaint filed on October 30, 2020, should be barred because it

 was brought well beyond a year from the first defective

 statement sent in March 2019.

      Plaintiff argues the opposite position.         Plaintiff claims

 that each defective statement represents a discrete violation of

 TILA with its own one-year statute of limitations.          Thus,

 Plaintiff contends that his complaint filed on October 30, 2020,

 which was brought within one year from his receipt of the




 3 TILA 15 U.S.C. § 1640(g) only entitles a single recovery
 regardless of whether multiple violations occurred. In re
 Wright, 133 B.R. 704, 710 (E.D. Pa. 1991) (“Although a single
 violation of TILA gives rise to full liability for statutory
 damages, 15 U.S.C. § 1640(a), multiple violations of TILA in the
 course of a single loan do not yield multiple penalties but
 result in only a single penalty.”).
                                      8
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 9 of 26 PageID: 823



 November 1, 2019 statement, adheres to TILA’s statute of

 limitations.

      To determine which interpretation is correct, the Court

 will first examine TILA’s purpose.        Then the Court will consider

 how other courts have interpreted the term “occurrence” in TILA

 violation cases.

      I.    Purpose and Interpretation of TILA

      TILA is a “federal consumer protection statute, intended to

 promote the informed use of credit by requiring certain uniform

 disclosures from creditors.”       In re Cmty. Bank of N. Va. & Guar.

 Nat'l Bank of Tallahassee Second Mortg. Loan Litig., 418 F.3d

 277, 303 (3d Cir. 2005); See also Beach v. Ocwen Fed. Bank, 523

 U.S. 410, 412 (1998).     The legislation aims to “guard against

 the danger of unscrupulous lenders taking advantage of consumers

 through fraudulent or otherwise confusing practices.”           Ramadan

 v. Chase Manhattan Corp., 156 F.3d 499, 502 (3d Cir. 1998).

 Because of the “remedial” nature of the Act, the Third Circuit

 “notes that TILA . . . should be construed liberally in favor of

 the consumer.”    Id.; Slimm v. Bank of Am. Corp., No. CIV. 12-

 5846 NLH/JS, 2013 WL 1867035 (D.N.J. 2013).         This favorable

 interpretation applies specifically to the statute of

 limitations, which,

      is really a matter of balancing the interest of the
      creditor in properly limiting its exposure both to an
      initial suit and added damages, as provided under the Act

                                      9
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 10 of 26 PageID: 824



       versus the interest of the debtor in having the alleged
       non-compliance corrected and his resulting injuries
       remedied through compensation, as provided under the Act.
       Inasmuch as the TILA is a remedial act designed to protect
       the consumer, it seems obvious that it is the latter which
       should be afforded the greater weight.

 Schmidt v. Citibank (S. Dakota) N.A. (CBSD), 677 F. Supp. 687,

 690 (D. Conn. 1987).

       II.   Other TILA Rulings

       In addressing whether an “occurrence” materializes only at

 the first violation of TILA or if it refreshes with each serial

 violation, the parties indicate that outcomes typically address

 two issues: (1) the type of transaction (open versus closed);

 and (2) the type of violation (failure to disclose/omission

 versus an affirmative act).

             a. Open-End Transactions v. Closed-End Transactions

       The term “open-end transaction” is defined in TILA as “a

 plan under which the creditor reasonably contemplates repeated

 transactions, which prescribes the terms of such transactions,

 and which provides for a finance charge which may be computed

 from time to time on the outstanding unpaid balance,” such as a

 credit card.    15 U.S.C. § 1602(i).      For an open-end transaction,

 an “occurrence of a violation” is measured from either the

 consummation of the transaction or when the first finance charge

 is imposed.    Schwartz v. HSBC Bank USA, N.A., 160 F. Supp. 3d




                                      10
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 11 of 26 PageID: 825



 666, 680 (S.D.N.Y. 2016) (quoting Baskin v. G. Fox & Co., 550 F.

 Supp. 64, 67 (D. Conn. 1982)).

       As for a “closed-end transaction,” TILA does not

 specifically define the term, but courts construe it to mean a

 transaction where “the finance charge is divided into the term

 of the loan and incorporated into time payments,” like a

 mortgage or car loan.      McAnaney v. Astoria Fin. Corp., No. 04-

 CV-1101JFBWDW, 2008 WL 222524 at *4 (E.D.N.Y. Jan. 25, 2008).

 As opposed to open-end transactions, “[i]t is well-settled law

 that in ‘closed-end credit’ transactions . . . the date of the

 occurrence of violation is no later than the date the plaintiff

 enters the loan agreement or, possibly, when defendant performs

 by transmitting the funds to plaintiffs.”         Cardiello v. The

 Money Store, Inc., No. 00 CIV. 7332 (NRB), 2001 WL 604007 at *3

 (S.D.N.Y. June 1, 2001), aff'd sub nom. Cardiello v. The Money

 Store, 29 F. App'x 780 (2d Cir. 2002) (citing numerous sources).

       Nothing within 15 U.S.C. § 1640(e) signals for separate

 treatment of the two types of loans.        Goldman v. First Nat. Bank

 of Chicago, 532 F.2d 10 (7th Cir. 1976) (Stevens, J.,

 dissenting) (“[Section 1640(e)] imposes the same requirement in

 cases involving either type of transaction”).          However, courts

 have held that that an “occurrence of a violation” is not

 typically interpreted the same way for an open-end transaction

 as it is for a closed-end transaction.         Bartholomew v.

                                      11
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 12 of 26 PageID: 826



 Northampton Nat. Bank of Easton, Easton, Pa., 584 F.2d 1288,

 1296 (3d Cir. 1978); Follman v. World Fin. Network Nat. Bank,

 971 F. Supp. 2d 298, 301 (E.D.N.Y. 2013) (“[T]he ‘date of the

 occurrence of the violation’ can differ depending on the type of

 consumer credit transaction at issue.”).

       Courts rationalize treating the statute of limitations

 differently between the types of agreements because,

       In close end plans a determination of the charges is
       possible from the time of the first payment. In open end
       plans with “free ride” periods, a finance charge may not
       appear until after many payments have been made. Until a
       finance charge is levied the debtor has no cause for
       complaint since there has been no action inconsistent with
       the inaccurate disclosure.

 Goldman v. First Nat. Bank of Chicago, 532 F.2d 10, 19 (7th Cir.

 1976).

             b. Affirmative Acts v. Omissions/Non-disclosures

       Another factor a court considers in determining when a TILA

 violation has occurred for the purposes of the statute of

 limitations is whether the defendant’s alleged conduct

 constituted an affirmative act or an omission.          An omission,

 such as a disclosure violation, may “occur at the ‘consummation’

 of the transaction.”      In re Smith, 737 F.2d 1549, 1552 (11th

 Cir. 1984); Herzog v. IndyMac Bank, FSB, No. 11–4571, 2011 U.S.

 Dist. LEXIS 130207, at *9–11, 2011 WL 5513205 (D.N.J. Nov. 9,

 2011) (“If a lender fails to make one or more of the required

 disclosures . . . such a claim . . . is subject to a one-year

                                      12
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 13 of 26 PageID: 827



 statute of limitations, which begins to run when the underlying

 contract is executed.”).      Or it may occur later in the

 transaction.    See Schwartz, 160 F. Supp. 3d at 680 (where an

 omission of a required disclosure appeared in the plaintiff’s

 credit card statements received after the initial disclosures).

       For a TILA violation in the form of an affirmative act,

 such an imposition of an improper finance charge, the statute of

 limitations typically runs from when the violative conduct

 occurs rather than when the parties enter into a transaction.

 See Goldman v. First Nat. Bank of Chicago, 532 F.2d 10, 20 (7th

 Cir. 1976) (explaining that affirmative violations are typically

 disconnected with the consummation of the agreement); Partida v.

 Warren Buick, Inc., 454 F. Supp. 1366, 1371 (N.D. Ill. 1978)

 (“Nothing in . . . the Act mandates that there can be no

 violations of the Act after the transaction is consummated.”).

       III. Whether the Statute of Limitations Runs from the March
            2019 statement or Runs Anew from the Date of Each
            Statement

       In this case, the transaction at issue concerns a mortgage,

 which would typically indicate that it is a close-end

 transaction because at the beginning of the loan, the finance

 charge is divided into the term of the loan and incorporated

 into monthly payments, all of which a mortgagee is aware at the

 time of contracting for 5, 10, 15, or 30 years.          In a typical

 case involving a close-end transaction, a § 1638(f) violation

                                      13
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 14 of 26 PageID: 828



 for either an affirmative violation or an omission should

 therefore be known at the inception of the transaction.            As

 explained in the previous section, in this typical scenario, the

 § 1638(f) violation would constitute an “occurrence” on the date

 of the first statement, if not even earlier on the date of the

 consummation of the loan, which would trigger the one-year

 statute of limitations as of that date, and not reset with each

 subsequent statement.

       This case, however, does not fit neatly into the typical

 scenario for a close-end transaction.         While the type of the

 underlying transaction is a relevant factor, a court must also

 look at the nature of the inaccuracy itself.          The alleged

 inaccuracy in this case did not arise at the inception of the

 mortgage in September 2014, but rather the first alleged §

 1638(f) violation arose over four years later in March 2019.

 Because the violation was not present when Plaintiff entered

 into a transaction with Defendant, it cannot be held to have

 occurred then.     In this way, the alleged § 1638(f) violation is

 more like open-end transaction, where a debtor has no cause for

 complaint until he realizes a problematic disclosure or improper

 finance charge.     Thus, in this case, whether the mortgage is

 considered a close-end or open-end transaction is an important

 consideration, but it is not the key factor in the determination

 of when the one-year statute of limitations begins to run.

                                      14
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 15 of 26 PageID: 829



        Defendant appreciates this point, and argues that the

 Court should only consider its alleged first § 1638(f) violation

 in March 2019 and ignore each subsequent defective statement

 based on the “notice rule,” which has been invoked in open-end

 transactions.     Based on the notice rule, Defendant argues that

 Plaintiff’s complaint is barred by the TILA one-year statute of

 limitations because Plaintiff had actual notice of the allegedly

 TILA-violative statements more than one year before he filed the

 original complaint on October 30, 2020.         According to Defendant,

 once Plaintiff had actual notice of a TILA violation upon

 receiving the first defective statement in March 2019, the

 “notice rule” requires running the limitations period from that

 instance.    This is in contrast to Plaintiff’s position that each

 violative statement triggers its own one-year statute of

 limitations period.

       Defendant relies upon the rulings in Baskin and Schwartz as

 support.    Baskin v. G. Fox & Co., 550 F. Supp. 64 (D. Conn.

 1982); Schwartz v. HSBC Bank United States N.A., 160 F. Supp. 3d

 666 (S.D.N.Y. 2016).      In the context of an open-end transaction

 where a credit card servicer improperly compounded the finance

 charges in contradiction of the disclosure on the statement of

 how finance charges were to be calculated, the court in Baskin

 was tasked with deciding whether the statute of limitations ran

 from each serially committed affirmative finance charge or if it

                                      15
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 16 of 26 PageID: 830



 was limited to only the first instance.         Baskin, 550 F. Supp. at

 67.   The plaintiff there filed suit more than a year after the

 first violation but within the statute of limitation for a

 subsequent infirmity.      Id. at 65-66.     In barring the plaintiff’s

 suit, the Baskin court held that the statute of limitations

 began to run when the plaintiff first discovered the erroneous

 computation of the finance charge, and even though many

 subsequent statements imposed the same improper finance charge,

 his TILA violation claim was untimely because it had been more

 than a year since he had discovered the violation.           Id. at 67.

 Defendant argues that the same rationale should be applied here.

       Schwartz also concerned an open-end credit card

 transaction, but it was with regard to the application of an APR

 for late payments not disclosed on the billing statements.

 Schwartz, 160 F. Supp. 3d at 680.         The court distinguished the

 situation before it from Baskin because Baskin concerned the

 improper imposition of finance charges, as opposed to the

 omission of a required disclosure in each of the plaintiff’s

 credit card statements.      The Schwartz court denied the

 defendant’s motion to dismiss, where the defendant had argued

 the plaintiff’s TILA violation claim was time-barred because the

 first instance of the alleged improper disclosures occurred in

 November 2013, and the plaintiff did not assert his APR

 disclosure claim until the filing of his first amended complaint

                                      16
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 17 of 26 PageID: 831



 on March 27, 2015.     The court found that “in the context of a

 creditor’s failure to make disclosures required under TILA, the

 statute of limitations runs from each instance of Defendant’s

 alleged failure to make a required disclosure.          Plaintiff's APR

 disclosure claims are therefore timely in regards to the

 disclosures contained in billing statements received during the

 12-month period prior to his filing of the Amended Complaint.”

 Id. at 681.

       The court explained its reasoning, discussing Schmidt v.

 Citibank (S. Dakota), N.A. (CBSD), 645 F. Supp. 214 (D. Conn.

 1986).   Schmidt also concerned a defendant’s argument that the

 plaintiff’s TILA violation suit for improper disclosures on a

 credit card statement was untimely because the plaintiff first

 received a periodic statement more than a year prior to the

 complaint, even though the plaintiff had received allegedly

 improper statements within a year of filing suit.           The court in

 Schmidt recognized that periodic statements are required by 15

 U.S.C. § 1637(b) for open-end credit arrangements, and that each

 periodic statement constitutes a discrete and separate

 “invitation” to accept credit.       Schmidt, 645 F. Supp. at 216.

 “Creditors’ continuing statutory duty to provide consumers the

 information required by the Act creates an obligation to include

 the required information in each monthly statement.           Failure to

 do so is a fresh violation of the Act.”         Id.   The Schmidt court

                                      17
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 18 of 26 PageID: 832



 further opined, “Defendant’s construction of the Act would

 permit creditors, once the one-year period after the

 commencement of a credit relation expires, to continue sending

 improper statements to consumers with impunity rather than to

 conform those statements to the Act's requirements.           Such a

 result would be inconsistent with the spirit, if not the letter,

 of truth-in-lending legislation.”         Id.

       The court in Schwartz followed that same reasoning:

       In the circumstance where the violation at issue is the
       creditor’s affirmative act - specifically, an improperly
       levied charge - a consumer is reasonably on notice upon
       receiving a billing statement reflecting the improperly
       imposed charge. Where, however, the violation consists of
       the creditor’s omission of required information, a consumer
       cannot fairly to be said to have similar notice. . . .
       Placing the burden on consumers to recognize the absence of
       disclosures that are required precisely because consumers
       lack meaningful information about credit terms would
       directly contradict the intent of TILA. Rather, in the
       context where the violation consists of a failure to
       disclose penalty rates, the statute of limitations period
       is more appropriately run from the time at which
       information was omitted from a required disclosure.

 Schwartz, 160 F. Supp. 3d at 680.         The court in Schwartz denied

 the defendant’s motion to dismiss on the premise that each TILA-

 violative statement which contained an inadequate disclosure had

 its own one-year statute of limitations. 4        Id.


 4 As noted above, where there are multiple alleged TILA
 violations, a plaintiff is only entitled to a single recovery,
 as long as the defendant which has violated the TILA does not
 commit subsequent TILA violations. Schmidt, 645 F. Supp. at 216
 (quoting 15 U.S.C. § 1640(g)) ([T]he multiple failure to
 disclose to any person information required under this chapter .
                                      18
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 19 of 26 PageID: 833



       Despite the court’s holding that the plaintiff’s TILA claim

 could proceed, Defendant relies on Schwartz’s statement that

 “where a creditor’s affirmative act violates TILA, a notice rule

 for running the limitations period may reasonably be applied.”

 Id. at 681 (citation and quotation omitted).          Defendant also

 distinguishes Schwartz from Plaintiff’s claim here because

 Defendant construes Plaintiff’s claim to be that of an

 affirmative act, rather than an omission in a disclosure.

       Neither Baskin nor Schwartz supports the application of the

 “notice rule” as urged by Defendant in this case.           Baskin is

 distinguishable based on the nature of the transaction and the

 alleged § 1638(f) violation.       The Baskin court explained,

 “[W]hen a consumer applies for and is issued a credit card under

 an open end credit plan, there is no extension of credit from a

 lender to a potential borrower, because no debt has yet accrued.

 With the ‘free ride’ period permitted under most credit cards,

 it is only when the first finance charge is imposed that a

 consumer usually becomes aware that a violation of the Act has

 occurred.    This may be many months after the application for and

 issuance of the card.”      Baskin, 550 F. Supp. at 67.       Thus, the

 court found, “Under these circumstances it appears evident that




 . . shall entitle the person to a single recovery . . . but
 continued failure to disclose after a recovery has been granted
 shall give rise to rights to additional recoveries.”).
                                      19
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 20 of 26 PageID: 834



 the purpose of the Act - to ensure the ‘informed use of credit’

 - is best served if the starting point for the limitation period

 is deemed to be the date when there has been a finance charge

 which puts the consumer on notice that a violation has

 occurred.”    Id.

       This case does not present the same concerns expressed in

 Baskin with regard to “informed use of credit.”          Here, the

 “amount due” on the monthly statements should have been known

 from the inception of the mortgage, as is typical in a close-end

 transaction, yet four years into the transaction, and for

 reasons unexplained on the statement, in alleged violation of 12

 C.F.R. § 1026.41 (“Periodic statements for residential mortgage

 loans”), the “amount due” at the top of the statement differed

 from the “amount due” at the bottom of the statement. 5

       Additionally, unlike Baskin, this case does not concern a

 TILA violation in the form of an improperly imposed finance

 charge, which was charged each month from the inception of the

 credit card arrangement.      Here, two different amounts due began

 to appear on Plaintiff’s statements four years after the loan’s




 5Further, in Baskin the plaintiff complained about the
 defendant’s alleged violation of the TILA in a letter to
 defendant more than a year before filing suit. Here, Plaintiff
 did not send a letter of inquiry to Defendant until June 8,
 2020, which was four months before Plaintiff filed suit.


                                      20
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 21 of 26 PageID: 835



 inception that were disconnected from any originating documents

 associated with Plaintiff’s mortgage with Defendant.

       Also dissimilar to the situation here, the TILA violation

 in Baskin was implemented in the same manner every month from

 the time a finance charge was imposed, which was over the course

 of several years.     In this case, a mismatch first appeared on

 Plaintiff’s statement in March 2019.          A different mismatch

 appeared in April 2019, and then another different mismatch

 appeared in May 2019, and so on.          In each statement Defendant

 provided an allegedly “false or misleading” amount due in

 violation § 1638(f), and without any explanation in alleged

 violation of 12 C.F.R. § 1026.41, that did not appear to have

 any relation to the previous statement.

       In other words, instead of the same mismatch appearing on

 every statement from the inception of the loan or even from

 March 2019 onward, starting in March 2019 Plaintiff was

 presented with differing amounts he was required to pay with no

 way to determine whether he should pay the top amount or the

 bottom amount, and with no way to determine whether the next

 month would contain the same or different mismatch.           Thus,

 Plaintiff only had “notice” of one mismatch at a time, rather

 than an initial notice of a TILA violation that repeated in the

 same manner thereafter which would support the application of

 the notice rule.

                                      21
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 22 of 26 PageID: 836



       Moreover, the Court notes that the notice rule applied in

 Baskin arose from a Seventh Circuit case as a way to save a

 plaintiff’s TILA violation claim, rather than to defeat it.            The

 Baskin court explained the leading case for the application of

 the notice rule was Goldman v. First Nat'l Bank of Chicago, 532

 F.2d 10 (7the Cir.), cert. denied, 429 U.S. 870, (1976).            There,

       the plaintiff applied for, received, and used his
       BankAmericard for almost a year before he was assessed a
       finance charge for a late payment. At that point, he
       noticed a discrepancy between the imposition of the finance
       charge and the method used for calculating the finance
       charge set forth in the disclosure statement received by
       the plaintiff at the time the card was issued. Suit was
       commenced more than one year after the plaintiff received
       his credit card, but within a year of the time the
       violation came to plaintiff's attention. The district
       court ruled that the action was time-barred. The Court of
       Appeals for the Seventh Circuit reversed, holding that the
       statute did not run until the first finance charge was
       imposed. The court stressed that its ruling depended on
       the unique nature of the open end credit plan where a
       determination of a violation of the Act is only possible
       when the consumer receives the first finance charge, which
       may be months after he receives and uses his credit card.

 Baskin, 550 F. Supp. at 67 (citing Goldman, 532 F.2d at 22).

       The Baskin court then distinguished Goldman from the case

 before it:

       In the case sub judice the plaintiff admittedly perceived
       what he considered to be a violation of the Act more than
       one year before the commencement of the action. He was
       fully cognizant of his rights under the Act by the spring
       of 1976, and thereafter spent several months arranging
       charges and payments with G. Fox in order to have his
       account reflect an even $100 for evidentiary purposes at
       trial. These maneuvers have proved fatal to the
       plaintiff’s cause of action. On the basis of the statute


                                      22
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 23 of 26 PageID: 837



       of limitations and relevant case law, it is clear that the
       plaintiff’s action is barred.

 Id.

       The rationale for starting the one-year statute of

 limitations clock at the time when a credit card holder first

 notices that the finance charge has been improperly calculated

 and continues to be improperly calculated in the same manner

 thereafter month after month makes sense in that context.

 Where, however, a discrepancy of the amount due on a mortgage

 statement appears, especially when the amount due each month

 should be pre-determined at the outset of the mortgage and

 consistent on a single statement, and a different discrepancy

 appears on another statement, with no continuity of the

 differing amounts due and no disclosure explaining the

 discrepancy, it can only be found that each error is a separate

 “occurrence” of a TILA violation, and the mortgagee only had

 “notice” of a TILA violation at the time of each error.            The

 remedial purpose of the TILA, and the requirement that the TILA

 be interpreted liberally in favor of consumers, supports this

 conclusion.

       Schwartz and Schmidt also support this finding.          Although

 Defendant unilaterally construes Plaintiff’s TILA violation

 claim as an “affirmative act” akin to the improperly imposed

 finance charges in Baskin, Plaintiff’s TILA violation claim


                                      23
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 24 of 26 PageID: 838



 arises from alleged disclosure violations such as in Schwartz

 and Schmidt.     TILA requires specific disclosures on periodic

 statements for both credit relationships and for a residential

 mortgage.    It was not until July 13, 2020 when Defendant

 responded to Plaintiff’s letter of inquiry that Defendant

 explained the sudden appearance of mismatched amounts due on his

 statements. 6    As in Schwartz and Schmidt, Defendant allegedly

 failed in its statutory duty, under 5 U.S.C. § 1638(f) and 12

 C.F.R. §§ 1026.41(c) and 1026.41(d), to provide Plaintiff with

 the explanatory information required by the TILA in each monthly

 statement.      Every failure to do so constituted a fresh violation

 of the Act.

       Thus, in this case, the one-year statute of limitations for

 each of the allegedly TILA-violative statements started on the

 day Plaintiff “noticed” the alleged TILA violation on each




 6 In that vein, if the notice rule were to apply here as it was
 in Baskin, arguably the statute of limitations would not have
 begun to run until Plaintiff received the requisite notice
 required by the TILA on July 13, 2020 via Defendant’s response
 letter, because even though he previously recognized the
 mismatched “amount due” on his statements, it was only then that
 he discovered an alleged TILA violation in the form of deficient
 disclosures on those statements. This is in contrast to Baskin,
 where the plaintiff knew the finance charge was improper from
 the first instance but failed to take any legal action for over
 a year. The Court, however, aligns with Schwartz and Schmidt
 and other similar cases in holding that each TILA-violative
 periodic statement with improper disclosures has its own one-
 year statute of limitations that runs from the date of each
 statement.
                                      24
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 25 of 26 PageID: 839



 statement.    For the November 1, 2019 statement, and using that

 date as the relevant date to start the clock, Plaintiff’s

 October 30, 2020 complaint against Defendant for its alleged §

 1638(f) TILA violation arising from that statement is timely.

 The evaluation of that claim may proceed on its merits.

                                 CONCLUSION

       For the reasons expressed above, Defendant’s motion for

 summary judgement will be denied.         An appropriate Order will be

 entered.



 Date: September 3, 2021                      s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      25
Case 1:20-cv-15242-NLH-AMD Document 56 Filed 09/07/21 Page 26 of 26 PageID: 840



 Exhbit A - November 2019 statement (Docket No. 9 at 18.)




                                      26
